ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_03_FR.txt. 153



           DÉCLARATION DE M. LE JUGE ABRAHAM


   J’éprouve quelques réserves quant à la manière dont l’avis consultatif
traite de la question relative au principe dit de « l’intégrité territoriale »
dans le contexte d’un processus de décolonisation. Cette question est
abordée aux paragraphes 153 à 160 de l’avis consultatif. Les développe-
ments que la Cour lui consacre ne sont pas, selon moi, dépourvus de
quelque ambiguïté. C’est pourquoi je souhaite préciser ci-après mon opi-
nion en la matière.
   Je suis d’accord, en principe, avec l’idée selon laquelle le respect de
l’intégrité territoriale d’un territoire non autonome « constitue le corol-
laire du droit à l’autodétermination », comme l’aﬃrme le paragraphe 160
de l’avis. Mais cela n’est vrai — au moins de manière indiscutable et en se
plaçant à l’époque pertinente, soit 1965-1968 — que si l’on donne à l’obli-
gation, qui pèse sur la puissance coloniale, de respecter « l’intégrité terri-
toriale » du territoire considéré la portée suivante. Ce à quoi cette
obligation vise à faire obstacle, c’est l’amputation d’une partie du terri-
toire sous administration coloniale par la décision unilatérale de la puis-
sance administrante, au moment de l’accession à l’indépendance ou au
cours de la période la précédant immédiatement, pour des raisons de
commodité, d’intérêt stratégique ou militaire, ou plus généralement des
raisons tenant aux intérêts politiques ou économiques de la puissance
coloniale elle-même.
   La Cour aurait dû s’en tenir là, et ne pas s’aventurer au-delà de la déﬁ-
nition qui précède, laquelle suﬃt à fonder en droit la réponse aux ques-
tions qu’elle avait à résoudre dans la présente aﬀaire, une fois constaté
que le détachement de l’archipel des Chagos « n’a pas été fondé sur l’ex-
pression libre et authentique de la volonté » des Mauriciens, comme le dit
le paragraphe 172. En eﬀet, une fois écarté le consentement de la popula-
tion de Maurice dans son ensemble (faute que ce consentement ait été
donné régulièrement) et puisque les autorités britanniques n’ont à aucun
moment cherché à connaître la volonté de la population des îles Chagos
elle-même, il demeure que le détachement des Chagos a procédé d’une
décision unilatérale de la puissance administrante motivée par la recherche
d’un avantage politique, stratégique ou militaire.
   Mais l’avis consultatif paraît aller au-delà de ce constat, en employant,
au paragraphe 160, des formules générales et abstraites qui pourraient
être comprises comme donnant au principe de « l’intégrité territoriale »
une portée quasi absolue, laquelle serait selon moi, au regard en tout cas
du droit international coutumier en vigueur à l’époque pertinente, des
plus douteuses.
   La question se pose dans les termes suivants. Nous savons que les
limites des territoires coloniaux (limites administratives séparant des enti-

62

154             séparation des chagos (décl. abraham)

tés relevant de la même souveraineté) étaient déﬁnies, par les puissances
coloniales, de manière plus ou moins arbitraire dans certains cas, parfois
pour des raisons de commodité administrative, parfois pour des raisons
d’ordre stratégique ou d’autres raisons du même genre. Rien ne garantis-
sait, en conséquence, que la population d’une entité coloniale soit suﬃ-
samment homogène pour être animée par une claire volonté commune en
ce qui concerne le choix de son avenir.
   Dans le cas de Maurice, par exemple, s’il est vrai que l’archipel des
Chagos a toujours fait partie de cette colonie depuis la cession de cette
dernière au Royaume-Uni en 1814 et jusqu’en 1965, les limites géogra-
phiques de l’entité coloniale constituée par « l’île Maurice et ses dépen-
dances » ont varié dans le temps, sur décision du Gouvernement
britannique. Les îles Seychelles ont été détachées de Maurice en 1903
pour devenir une colonie distincte, et dans les années suivantes d’autres
îles ont été détachées de la colonie de Maurice pour être incluses dans la
nouvelle colonie des Seychelles. On pourrait donner bien d’autres
exemples, empruntés à l’histoire coloniale, et pas seulement celle du
Royaume-Uni, du caractère plus ou moins mouvant des limites colo-
niales.
   Il pouvait donc arriver — et de fait, cela est arrivé dans plusieurs cas —
que les populations de divers sous-ensembles géographiques au sein d’une
entité coloniale unique (du point de vue des limites ﬁxées par la puissance
administrante) exprimassent des préférences diﬀérentes dans le cours du
processus de décolonisation. Je doute qu’en pareille hypothèse la puis-
sance coloniale ait eu l’obligation de donner suite aux demandes diver-
gentes provenant des diﬀérents sous-ensembles géographiques concernés.
Mais je doute aussi, et plus encore, qu’en y donnant suite, en acceptant,
par exemple, la partition d’un territoire au motif que la population d’un
sous-ensemble de ce territoire avait clairement et librement exprimé la
volonté de ne pas suivre la même voie que le reste de ce territoire, la puis-
sance coloniale puisse être regardée comme ayant violé ses obligations au
regard du droit international coutumier, au motif qu’elle aurait méconnu
le principe de « l’intégrité territoriale » des territoires sous administration
coloniale. Ce serait donner, à mon sens, une portée excessive à ce prin-
cipe. Comme je l’ai dit plus haut, il vise sans nul doute à empêcher le
démantèlement arbitraire (c’est-à-dire dicté par les seuls intérêts de la
puissance coloniale) d’un territoire. Il ne saurait, à mes yeux, faire obsta-
cle à ce que soit prise en compte, lorsque les circonstances particulières le
justiﬁent, la volonté librement exprimée des diﬀérentes composantes de la
population de ce territoire, même si cette prise en compte conduit à une
solution de partition. Il serait d’ailleurs paradoxal que le principe du droit
des peuples à disposer d’eux-mêmes consacré par la Charte, qui est la
base même de tout l’édiﬁce juridique construit au ﬁl des décennies en
matière de décolonisation, se retourne in fine contre la prise en compte de
la volonté réelle, et librement exprimée, des populations concernées. Il y
aurait là une sorte de sacralisation du territoire, dont l’indivisibilité pren-
drait l’ascendant sur la volonté des peuples.

63

155             séparation des chagos (décl. abraham)

   L’examen de la pratique des Etats et de l’opinio juris à l’époque consi-
dérée conﬁrme la conclusion qui précède sur le terrain du droit internatio-
nal coutumier (le seul sur lequel la Cour puisse fonder son avis consultatif
dans la présente aﬀaire). Dans plusieurs cas, il est arrivé que divers sous-
ensembles au sein d’une même entité coloniale — telle que délimitée par
la puissance administrante dans la période précédant l’accession à l’indé-
pendance — suivent des voies diﬀérentes dans le processus de décolonisa-
tion sans que cela soulève d’objection, et même parfois (comme dans le
cas de la colonie britannique des îles Gilbert et Ellice en 1974) avec la
coopération des organes compétents de l’Assemblée générale. Par ailleurs,
postérieurement à l’adoption de la résolution 1514 (XV) du 14 décembre
1960, dont la Cour indique à juste titre qu’elle a constitué un « moment
décisif » dans l’évolution du droit international coutumier en matière de
décolonisation (par. 150), l’Assemblée générale s’est constamment référée,
dans ses résolutions successives se rapportant à cette question de 1966
à 1974, à l’« intégrité territoriale » des entités coloniales. Mais elle l’a
généralement fait en liant l’« intégrité territoriale » à l’« unité nationale »
et, bien souvent, à la condamnation de l’établissement par les puissances
administrantes de bases militaires dans les territoires concernés (voir, par
exemple, la résolution 2232 (XXI) du 20 décembre 1966, citée au para-
graphe 35 de l’avis consultatif). L’adoption de ces résolutions ne mani-
feste donc pas, selon moi, l’adhésion des Etats à une conception absolutiste
du principe d’intégrité territoriale, qui ferait obstacle à la partition d’un
territoire colonial dans le cadre du processus d’accession à l’indépen-
dance, lorsqu’une telle partition permet de prendre en compte la volonté
librement exprimée des populations concernées. Cela est vrai même si la
partition n’est pas approuvée par la majorité de la population du terri-
toire colonial considéré dans son ensemble. Nous savons que, à aucun
moment, les autorités britanniques n’ont consulté, ni même, semble-t-il,
envisagé de consulter, les habitants de l’archipel des Chagos. Une telle
consultation aurait-elle eu lieu, et la population des Chagos eût-elle mani-
festé sa volonté libre et éclairée de ne pas être intégrée dans le nouvel Etat
indépendant de Maurice, les données de la question soumise à la Cour
eussent été, selon moi, substantiellement diﬀérentes.

                                              (Signé) Ronny Abraham.




64

